Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 7/6/22 overcome the rejection set forth under 35 USC 112(b) in the office action mailed 5/11/22, but do not overcome the rejections set forth under 35 USC 103, which are maintained below. The discussion of the rejections has been updated as necessitated by the amendments. New grounds of rejection under 35 USC 112, necessitated by the amendments, are also set forth below.

Claim Rejections - 35 USC § 112
Claims 1, 3-5, and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and its dependent claims have been amended to require that the at least one hydrolyzable group be represented by formula (1). However, formula (1) is a hydrophilic-chain-containing group rather than a hydrolyzable group, as disclosed in paragraphs 36-37 of the current specification.
It is noted that claims 6-7 do recite proper hydrolyzable groups, and are not rejected under 35 USC 112(b), but are instead rejected under 35 USC 112(d) below as they fail to further limit amended claim 1. 
	For the purposes of examination, organosilicon compounds comprising at least one hydrophilic-chain-containing group and at least one hydrolyzable group bound to the at least one silicon atom, where the compound contains at least one group of formula (1), are considered to meet the organosilicon compound (A) of claims 1, 3-5, and 8-13.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 6-7 require that the hydrolyzable group of claim 1 be an alkoxy or methoxy group. However, claim 1 has been amended to require that the hydrolyzable group be represented by formula (1), which cannot be an alkoxy or methoxy group since it requires at least four alkylene oxide repeat units, and because the R3 group is an alkylene group.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
It is noted that amended claims 4-5 already require the R1 group in formula (1) to be an alkoxy or methoxy group, and applicant should ensure that claims 6-7 are amended in a way that does not duplicate claims 4-5.

Claim Rejections - 35 USC § 103
Claims 1, 3-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (CN 105016624 A) in view of Shirakawa.
An English-language machine translation of Xu, filed by applicant on 2/28/22, has been used in setting forth this rejection, and the paragraph numbers referred to herein are those of the translation.
In paragraph 8 Xu discloses a hydrophilic self-cleaning coating solution comprising 0.1 to 5% by weight of a polyether siloxane and 0.1 to 5% by weight of a titanate. The polyether siloxane is a polyether trimethoxysilane. The methoxysilane groups meet the limitations of the hydrolyzable groups of claims 6-7 (noting that claims 6-7 do not further limit claim 1, as discussed in paragraph 4 above), and a polyether trimethoxysilane meets the limitations of claim 8 as it contains one hydrophilic-chain containing group and three hydrolyzable groups. Xu further discloses in paragraph that the titanate can be tetraethyl titanate, meeting the limitations of the metal alkoxide (B) of claim 1. In paragraph 21 Xu discloses applying the coating to a substrate, meeting the limitations of the method step of claim 9 and forming a coated substrate as recited in claim 12. Xu does not disclose specific suitable polyethers for the polyether trimethoxysilane.
In column 1 lines 17-20 Shirakawa discloses films (coatings) having abrasion resistance and defogging properties. It is noted that paragraph 15 of Xu discloses coatings having improved abrasion (scratch) resistance, and that Xu also discloses that substrates become dirty due to pollutants present in the fog. Shirakawa discloses in column 2 lines 27-30 that the film comprises a hydrophilic organic compound. In column 4 lines 24-40 Shirakawa discloses that the organic compound can comprise a hydrophilic group with a reactive end group and a non-hydrophilic, non-reactive end group (structure IV) of Shirakawa. In column 4 line 47 and column 5 lines 5-30 (formula 1) Shirakawa discloses that the hydrophilic group can be a polyethylene oxide, as in the R2-O repeat unit of amended claim 1 and 3, where the R2 group is an ethylene group, and the reactive end groups can be trialkoxysilyl groups, such as the trimethoxysilane group of Xu. In column 4 lines 37-39 Shirakawa discloses that the non-hydrophilic, non-reactive end group is a hydrocarbon having 1 to 3 carbons. When formula 1 of Shirakawa is modified to have a non-reactive group as the R2 group, as in structure IV of Shirakawa, the group of Shirakawa corresponding to the R1 group of claim 1 (including the oxygen atom in the repeat unit) can be an alkoxy or methoxy group as recited in claims 4-5. When the R1 group of Shirakawa is a trialkoxysilyl group, the methylene linking the R1 group and oxygen atoms in formula 1 of Shirakawa meets the limitations of the R3 group of amended claim 1. Shirakawa discloses in column 22-25 that when the hydrophilic organic compound is a polyether, it generally has a molecular weight of 150 to 1500, implying a number of repeat units at least overlapping the range recited for n of amended claim 1. Shirakawa therefore discloses hydrophilic organosilicon compounds meeting the limitations of amended claims 1, 3-5, and 8. 
As discussed above, Xu discloses that the composition comprises 0.1 to 5% by weight of an organosilicon compound and 0.1 to 5% by weight of a metal alkoxide (tetraethyl titanate), leading to a weight ratio ranging from 0.02 to 50. The molecular weight of tetraethyl titanate is about 228.1. As discussed above, Shirakawa discloses in organosilicon compounds having a molecular weight of 150 to 1500. When the organosilicon compound of Shirakawa is used as the polyether trimethoxysilane of Xu, the mole ratio of organosilicon compound to metal alkoxide therefore ranges from about 0.003 (0.02 * 228.1 / 1500) to about 76 (50 * 228.1 / 150), encompassing the range recited in claim 1. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
In light of the above, the use of the organosilicon compound of Shirakawa as the polyether trimethoxysilane of Xu meets the limitations of the compositions of claims 1 and 3-8, as well as the method of claim 9 and the coated substrate of claim 12. It would have been obvious to one of ordinary skill in the art to use the organosilicon compound of Shirakawa as the polyether trimethoxysilane of Xu, since Shirakawa discloses that the organosilicon compound can be a polyether trimethoxysilane, and that it is a suitable organosilicon compound for use in abrasion- and fog-resistant coatings.

Claims 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Shirakawa as applied to claims 1, 3-9, and 12 above, and further in view of Kadowaki (JP 1-223175 A).
The discussion of Xu and Shirakawa in paragraph 6 above is incorporated here by reference. Xu and Shirakawa disclose a method and coated substrate in accordance with claims 9 and 12, where the coating imparts abrasion and fog resistance to the substrate. Xu discloses in paragraph 2 that the substrate can be metal, but does not specifically disclose that the substrate can be aluminum, and/or a fin material for a heat exchanger.
An English-language machine translation of Kadowaki, which is attached, has been used in setting forth this rejection, and the page and line numbers referred to herein are those of the machine translation. 
	On lines 4-7 of page 2, Kadowaki discloses a method for producing a fin material for a heat exchangers, comprising forming a coating film on the surface of a thin aluminum plate. From the second to last line of page 1 through line 3 of page 2, Kadowaki discloses that the coating comprises a hydrophilic (water-absorbent) resin and titanium alkoxide, as in the composition of Xu and Shirakawa. The coating of Kadowaki further comprises a ceramic powder. 
	It would have been obvious to one of ordinary skill in the art to further include the ceramic powder of Kadowaki in the composition of Xu and Shirakawa, and to use the resulting coating on an aluminum fin material for a heat exchanger, meeting the limitations of the method of claims 10-11 and the fin material of claims 10-11 and 13, since Kadowaki teaches that coating compositions comprising a hydrophilic polymer, titanium alkoxide, and a ceramic powder as suitable coating compositions for aluminum fin materials of heat exchangers, and teaches on page 1 that the coated materials have excellent mold resistance and insect resistance.

Response to Arguments
Applicant's arguments filed 7/6/22 have been fully considered but they are not persuasive. Regarding claim 1 and its dependent claims, applicant argues that one of ordinary skill in the art would not be motivated to combine Xu with Shirakawa. While the wording of applicant’s argument on lines 4-8 of the second page of applicant’s remarks is unclear, applicant appears to assert that the defogging properties of Shirakawa do not prevent the substrate from becoming dirty due to pollutants present in the fog and do not impart fog resistance. Applicant does not expand on this position, but even if applicant’s argument regarding fog were persuasive, both Xu and Shirakawa both impart abrasion resistance as well, and one of ordinary skill in the art would still have motivation to combine the references. It is noted that, as discussed in the rejection, Xu discloses polyether trimethoxysilanes, and Shirakawa is used simply to teach suitable polyether groups; one of ordinary skill in the art would not have any reason to expect the polyether groups of Shirakawa to impart deleterious properties to Xu and would therefore have a reasonable expectation of success in using the polyether groups of Shirakawa as the polyether group in the polyether trimethoxysilanes of Xu.
Regarding claims 4 and 5, applicant argues that Shirakawa does not disclose or suggest modifying general formula (1) of the reference in the manner contemplated in the rejection. While general formula (1) of Shirakawa contains two reactive end groups, Shirakawa also discloses in column 4 lines 24-35 that the organic compound can have just one reactive end group (structure IV). Column 4 lines 37-39 of Shirakawa discloses that the non-reactive end group can be a hydrocarbon moiety of 1 to 3 carbons. Column 4 line 47 of Shirakawa discloses that the hydrophilic unit can be an poly(ethylene oxide) unit, as in general formula (1). The citation to general formula (1) of Shirakawa, which draws the structure out in more detail than the general formulas of column 4, is simply to illustrate that the hydrophilic group is connected to the end group in such a manner that when the end group is a non-reactive group, the alkoxy and methoxy groups of claims 4-5 are created.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771